PER CURIAM:
Nickey J. Johnston appeals the trial court’s order affirming the revocation of his driver’s license for refusing to submit to a chemical test. In his petition filed with the circuit court on June 23, 1992, Johnston stated that he received notice of the revocation on May 21, 1992.
He filed his petition after the 30-day deadline set by § 302.311, RSMo 1986.1 Late filing of a petition bars the trial court of jurisdiction. Randles v. Schaffner, 485 S.W.2d 1 (Mo.1972). Because the trial court lacked jurisdiction, its judgment was void. Romans v. Director of Revenue, 783 S.W.2d 894, 896 (Mo. banc 1990).
Pursuant to Rule 84.14, we set aside the judgment of the trial court and, in lieu thereof, enter this order: This proceeding is dismissed because the petition was not filed within the time limits as required by § 302.311, RSMo 1986.

. Section 302.311 provides: "In the event ... that a license is suspended or revoked by the director, the ... licensee so aggrieved may appeal to the circuit court of the county of his residence in the manner provided by chapter 536, RSMo, for the review of administrative decisions at any time within thirty days after notice that a license is ... suspended or revoked.”